UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):October 7, 2010 FX ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 000-25386 87-0504461 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification No.) 3006 Highland Drive, Suite 206 Salt Lake City, Utah (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (801) 486-5555 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01—OTHER EVENTS On October 7, 2010, FX Energy, Inc., issued a press release, a copy of which is attached as Exhibit99.01. ITEM 9.01—FINANCIAL STATEMENTS AND EXHIBITS The following is filed as an exhibit to this report: Exhibit Number Title of Document Location 99 Miscellaneous Press release dated October 7, 2010 Attached SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FX ENERGY, INC. Registrant Dated:October 7, 2010 By: /s/ Scott Duncan Scott Duncan, Vice President 2
